Title: To Benjamin Franklin from Vergennes, 4 September 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 4. 7bre. 1780.
Vous vous rappelleréz, Monsieur, par l’Arte. 29. du Traité d’Amitié et de Commerce conclu entre le Roi et les Etats Unis de l’Amerique Septentrionale, il a été convenu que les deux Parties contractantes auroient la faculté de tenir dans leurs ports respectifs, des Consuls, Vice Consuls Agents et Commissaires dont les fonctions seroient reglées par une Convention particuliere.
En Consequence de cette Stipulation, et pour d’autant mieux cimenter son Union avec les Etats Unis, le Roi a nommé des Consuls pour les Principales places de l’amerique Septentrionale. Mais les fonctions de ces officiers n’ayant pas encore été reglées d’une maniere fixe et uniforme il est a craindre qu’il ne s’éleve des contestations à ce sujet. Le seul moyen de les prevenir, est de faire la convention indiquée dans l’art. 29e. que j’ai raporté plus haut. Je ne doute pas, Monsieur, que le Congrès ne soit entierement d’accord avec le Roi à cet égard; mais J’ignore Si ce Corps se croit suffisamment autorisé pour Conclure cette même Convention. Il est possible que chacune des Provinces constituant les Etats Unis croye que cette matierre lui appartient privativement à l’assemblée qui les represente. Il est donc necessaire que cette question preliminaire soit éclaircie avant que nous proposions au Congrès d’agréer notre Projet de convention. Aussitôt, Monsieur, que vous m’aurez fourni sur cette matiere les Eclaircissements dont j’ai besoin, je les mettrai sous les yeux du Roi, afin qu’il puisse determiner la marche qu’ils lui paroitront éxiger de sa Part; et si ce que je desire beaucoup, le Congrès vous autorise à entrer en Négociation avec nous, Je m’empresserai de vous developper notre sistême et nos vues. Ce que je puis vous assurer d’avance, c’est que la plus parfaite reciprocité leur sert de base. Cette Vérité me semble devoir engager le Congrès à vous donner les Pouvoirs les plus amples. Il peut être certain que nous ne proposerons que des arrangements aussi convenables pour les Sujets des Etats Unis que pour ceux de sa Majesté.

J’ai l’honneur d’être très sincerement, Monsieur, Votre tres humble et très obeissant Serviteur.
(signé) De Vergennes
M. Franklin.
